Citation Nr: 1021466	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  06-24 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for myasthenia gravis.

2.  Entitlement to service connection for diabetes mellitus, 
type II, including as secondary to myasthenia gravis.

3.  Entitlement to service connection for hypertensive 
vascular disease, including as secondary to myasthenia 
gravis.

4.  Entitlement to service connection for cardiovascular 
disease, including as secondary to myasthenia gravis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from 
August 1976 to August 1979 and again from October 1980 to 
July 1982.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


FINDINGS OF FACT

1.  An October 2005 rating decision denied the Veteran's 
claim for service connection for myasthenia gravis.

2.  The additional evidence received since that October 2005 
rating decision denying the claim for service connection for 
myasthenia gravis, is new and material.

3.  Myasthenia gravis was diagnosed three years after service 
and the balance of the evidence is against the Veteran's 
condition having manifested in service or to a compensable 
degree within one year of service. 

4.  The medical evidence indicates that the Veteran's 
diabetes mellitus, hypertensive vascular disease, and 
cardiovascular disease were not present until many years 
after service and are complications of his nonservice-
connected myasthenia gravis.




CONCLUSION OF LAW

1.  The October 1985 rating decision that denied service 
connection for myasthenia gravis was final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 
(2009).

2.  New and material evidence has been submitted since that 
rating decision to reopen this previously denied and 
unappealed claim for service connection.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

3.  Myasthenia gravis was not incurred in or aggravated by 
service, and did not manifest to a compensable degree within 
one year of service.  38 U.S.C.A. § 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

4.  Diabetes mellitus was not incurred in or aggravated by 
service, did not manifest to a compensable degree within one 
year of service, and was not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. § 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2009).

5.  Hypertensive vascular disease was not incurred in or 
aggravated by service, did not manifest to a compensable 
degree within one year of service, and was not proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. § 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2009).

6.  Cardiovascular disease was not incurred in or aggravated 
by service, did not manifest to a compensable degree within 
one year of service, and was not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. § 
1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2009).


	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that VA must both 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  To satisfy this requirement, VA adjudicators 
are required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  VA's Office of General Counsel issued informal 
guidance interpreting Kent as requiring the notice to 
specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior denial.  
VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court held that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the Federal Circuit's framework (see Sanders v. 
Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA 
notice errors are presumptively prejudicial, in part, because 
it was "complex, rigid, and mandatory."  Id., at 1704.  The 
Supreme Court rejected the Federal Circuit's analysis because 
it imposed an unreasonable evidentiary burden on VA to rebut 
the presumption and because it required VA to demonstrate why 
the error was harmless, rather than requiring the appellant 
- as the pleading party, to show the error was harmful.  
Id., at 1705-06.  The Supreme Court stated that it had 
"warned against courts' determining whether an error is 
harmless through the use of mandatory presumptions and rigid 
rules rather than case-specific application of judgment, 
based upon examination of the record."  Id., at 1704-05.  
Thus, it is clear from the Supreme Court's analysis that, 
while the Veterans Court may conclude generally that a 
specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the 
context of the facts of the particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in 
October 2004, May 2005, and July 2006.  These letters 
informed him of the evidence required to reopen his 
previously denied claim for service connection for myasthenia 
gravis and establish the underlying claim for service 
connection, the evidence required establish his new claims 
for service connection, and of his and VA's respective 
responsibilities in obtaining supporting evidence.  The later 
July 2006 notice complied with Dingess, as it apprised him of 
the downstream disability rating and effective date elements 
of his claims.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained his service 
treatment records (STRs) from his second period of service 
from October 1980 to July 1982 and his VA treatment records.  
VA also obtained his private medical records from Broward 
General Medical Center, North Broward Medical Center, Holy 
Cross Hospital, J.P., M.D., and M.A.S., M.D.

The VA was not able to obtain STRs from the Veteran's first 
period of active duty from July 1976 to July 1979.  When STRs 
are lost or missing, VA has a heightened obligation to 
satisfy the duty to assist.  Under these circumstances, the 
Court has held that VA has a heightened duty "to consider the 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its decision 
when the Veteran's medical records have been destroyed." 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992);  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

In light of this heightened duty to assist, the RO requested 
his STRs in connection with the Veteran's first claim for 
service connection in September 1985 from the NPRC, a 
military records repository.  The NPRC supplied the STRs from 
the Veteran's second period of service only.  The RO again 
requested STRs from the NPRC in May 2005 and were informed 
that all available records were supplied in 1985.  An August 
2005 VA Memorandum indicated that all procedures to obtain 
missing STRs were correctly followed, that all efforts had 
been exhausted, and that further attempts would be futile.  
The RO notified the Veteran in August 2005 that the STRs from 
his first period of service were still  unavailable and that 
he should submit any medical records in his possession.  
Unfortunately, the Veteran does not have any of his STRs 
either.  As such, there is no basis for any further pursuit 
of the STRs.  38 C.F.R. § 3.159(c)(2) and (3).

As to the claim for service connection for myasthenia gravis, 
if the claim at issue has been previously considered - and 
denied, and the Veteran did not timely appeal the decision, 
he is required to present new and material evidence to reopen 
the claim under 38 U.S.C.A. § 5108 before the Board's duty to 
assist is triggered and the Board may proceed to evaluate the 
merits of the claim.  See 38 U.S.C.A. § 5103A(f); see also 
Paralyzed Veterans of America, 345 F.3d 1334 (Fed. Cir. 
2003).  Here the Board does find that new and material 
evidence has been submitted.  However the Board finds that VA 
examination is not necessary to determine whether the 
Veteran's myasthenia gravis is related to his military 
service, as the standards of the Court's decision in McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  
Under McLendon, VA must provide a medical examination in a 
service-connection claim when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim. Id., at 81. See also 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

In this case, none of the Veteran's STRs makes any reference 
to myasthenia gravis.  The Veteran's myasthenia gravis was 
not diagnosed until three years after service, and at that 
time the medical records indicate that the Veteran was in 
good health until March 1985 when he presented with 
generalized weakness, dysphagia and diplopia.  Although in an 
April 2005 letter Dr. M.A.S. stated that the Veteran's 
condition has existed since 1981, in an earlier March 2005 
statement he stated the Veteran's condition has existed since 
1985.  This statement without supporting rationale for the 
discrepancy in dates is insufficient evidence to require VA 
to schedule an examination for a medical nexus opinion. See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  Simply 
put, the second and third prongs of the McLendon test have 
not been met.  

The Board also finds that VA examinations are not necessary 
to determine whether the Veteran's diabetes mellitus, 
hypertensive vascular disease or cardiovascular disease are 
related to his military service, as the standards of McLendon 
have not been met for these claims either.  There is no 
reference to diabetes or hypertension in the Veteran's STRs.  
The STRs do indicate chest pain in March 1982, however, a 
chest X-ray, CBC, and EKG were performed and indicated normal 
results.  Although the Veteran's representative indicated 
that there may have been evidence of all the Veteran's 
currently claimed conditions in his missing 1976-1979 STRs, 
the Veteran reported the onset of these conditions as 1987, 
five years after his discharge from service.  Additionally, 
Dr. M.A.S.'s March 2005 medical opinion lists these three 
conditions as complications of the myasthenia gravis.  As 
there is no evidence of these conditions in service, no 
treatment or diagnosis for five years after service, and a 
medical opinion listing these conditions as secondary to a 
nonservice-connected condition, the requirements of McLendon 
have not been met.

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

II.	Service Connection for Myasthenia Gravis

A.  Whether New and Material Evidence Has Been Submitted to 
Reopen the Claim

The Veteran originally filed claims for service connection 
for myasthenia gravis in August 1985.  In an October 1985 
rating decision, the RO denied the claim for service 
connection for myasthenia gravis as being diagnosed too many 
years after service to have manifested in service or within 
the one-year presumptive period.  

The Veteran did not appeal that October 1985 decision, so it 
became final and binding on him based on the evidence then of 
record.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 
20.200, 20.302, 20.1103.

The Veteran's current appeal concerns his petition to reopen 
this previously denied and unappealed claim.  The Board finds 
that he has submitted new and material evidence to reopen 
this claim, so the Board may proceed to reviewing this claim 
on the underlying merits.  

When a petition to reopen a previously denied, unappealed 
claim is presented, a two-step analysis is performed.  The 
first step is to determine whether the evidence presented or 
secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Second, if VA determines the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of the all evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit Court reiterated 
this, noting that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a claimant's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  The credibility of this 
evidence must be presumed, albeit just for the limited 
purpose of deciding whether it is new and material.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see, too, 
Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus 
does not require the Secretary [of VA] to consider the 
patently incredible to be credible").

Here, the evidence that must be considered in determining 
whether there is a basis for reopening the Veteran's claim 
for service connection is the evidence that has been added to 
the record since the final and binding October 1985 rating 
decision.  

As the stated basis of the denial of service connection was 
that the condition was discovered more than a year after 
service so could not be considered incurred in service or 
manifested to a compensable degree within one year of 
service.  Therefore, new and material evidence must suggest 
that his myasthenia gravis extends back to his military 
service or within one-year of his discharge from service,  
July 1983.  

The Veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Stated somewhat 
differently, service connection requires:  (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For a showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established or is legitimately questionable, then evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2009).

Service connection also may be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  

Since the October 1985 rating decision in question, the 
Veteran has submitted treatment records from Broward General 
Medical Center, North Broward Medical Center, Holy Cross 
Hospital, J.P., M.D., and M.A.S., M.D.  Although the bulk of 
the evidence concerns the Veteran's current medical condition 
and is not new and material to the question of whether his 
condition originated in service or within the one-year 
presumptive period, the April 2005 medical opinion from Dr. 
M.A.S. includes a statement that the Veteran's condition has 
existed since 1981.  This additional evidence is both new and 
material to the case because it relates to the unestablished 
fact necessary to substantiate his claim for service 
connection for myasthenia gravis and if presumed credible 
raises a reasonable possibility of substantiating this claim.  
see Justus v. Principi, 3 Vet. App. 510 (1992) (indicating 
the additional evidence in question is presumed credible for 
the limited purpose of determining whether it is new and 
material).  So the claim for service connection for 
myasthenia gravis is reopened, and the Board will proceed to 
adjudicate this claim on the underlying merits in the 
following section.

B.	Merits

The Veteran was diagnosed with myasthenia gravis in March 
1985.  The Veteran has undergone treatment with multiple 
hospitalizations for this very serious medical condition.  
The Veteran clearly has medical evidence of a current 
disability and satisfies the first requirement of Hickson, 
supra.

The Veteran does not have medical evidence of in-service 
incurrence of the disease.  The Veteran's STRs from his first 
period of service are missing.  From the period between the 
Veteran's periods of active duty service, there is a letter 
dated July 1980 in which the Veteran states that he had to 
withdraw from classes due to severe tongue problems and a 
medical record from K.H.F., M.D. shows treatment for a tongue 
lesion in May and June 1980.  However at the Entrance 
examination for his second period of service in August 1980, 
neither the Veteran nor the examiner indicated any 
abnormalities.  The Veteran's chest X-ray was negative, his 
serology was nonreactive, his blood pressure was 100/70 and 
his pulse was 76.  The examiner stated no significant medical 
diagnoses and no disqualifying defects or communicable 
diseases were noted this date.  In May 1981, the Veteran 
requested medical clearance to run a marathon.  He denied any 
physical disorders, heart trouble, bad habits, or medical 
problems, and the examiner cleared him to train for the 
marathon.  On a May 1981 dental questionnaire, the Veteran 
responded "no" to the questions have you ever been treated 
for heart condition, high blood pressure, or diabetes and 
have you ever had shortness of breath, swelling of ankles, or 
palpitation of the heart.  The Veteran's dental record shows 
sub-gingivital calculus and advanced periodontitis. In March 
1982, the Veteran complained of chest pain that was sharp and 
radiated into his neck and left arm after exercise.  He 
denied any shortness of breath.  The examiner ordered CBC, 
EKG, and chest X-rays which were all within normal limits.  
The Veteran was discharged in July 1982.
 
The evidence of the Veteran's general health post-service 
consist of a May 1983 letter in which the Veteran indicates 
that he missed class due to a severe toothache and then 
medical treatment records starting in August 1985.  A VA 
treatment record from August 1985 includes the following 
history of his condition:

The patient is a 27-year-old . . .man with a 
history of myasthenia gravis who presented with 
increased weakness, dysphagia, dysarthia and 
episodes of shortness of breath for approximately 
one month.  The patient was in good health until 
approximately 3/85 when he presented with 
generalize [sic] weakness, dysphagia and diplopia.  
Work-up revealed anterior mediastinal mass 
consistent with a thymoma.  Patient underwent 
thymectomy 3/15/85 with pathology revealing well 
ecapsulated [sic] thymoma.  Patient was discharge 
[sic] on Prednisone 25 mgs. q.d. and Mestinon 60 
mgs. q6h.  He had initial improvement, but on 
3/22/85 he returned with worsening of his symptoms.  
The patient's Prednisone was increased to 30 mgs. 
q.o.d. as well as increasing his Mestinon.  The 
patient again showed improvement.  However, shortly 
following discharge, the patient again began having 
increasing episodes of dysphagia, dysarthia and 
generalized weakness.  Patient was seen several 
times in clinic with adjustment of his medications.  
In early July patient began having for the first 
time shortness of breath as well as increase in his 
other symptoms including dysarthia, dysphagia and 
generalized weakness.  Despite the patient's 
deterioration, he did not return to the VA until 
his routine clinic appointment.

As the Veteran's STRs show no treatment or diagnosis of 
myasthenia gravis, these records provide evidence against his 
claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).  The 
Veteran's post-service medical records show he was first 
diagnosed with myasthenia gravis in March 1985, three years 
after his separation from service.  This 3-year lapse between 
the conclusion of his military service and the onset of his 
symptoms also weighs against his claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  Additionally, the Veteran 
has not reported that he had symptoms in the years between 
service and his diagnosis of myasthenia gravis in order to 
show continuity of symptomatology during the years between 
service and his diagnosis to otherwise support his claim.

The closest evidence to a nexus opinion is an April 2005 
letter from Dr. M.A.S. in which he states that the Veteran's 
had myasthenia gravis since 1981, which would put the onset 
during service.  Dr. M.A.S. actually has made two statements 
concerning the onset of the Veteran's condition one in March 
2005 and one in April 2005.  The March 2005 letter stated

[The Veteran] has generalized myasthenia gravis 
since 1985 requiring continuous immunosuppression 
to keep him out of crisis.  He has had 
complications of treatment including cardiovascular 
disease, diabetes mellitus, major depression, 
peripheral vascular disease, cataracts, chronic 
fungal dermatitis, and is status post intubation 
for crisis up till the mid 90's.

The April 2005 letter stated

[The Veteran] has had myasthenia gravis since at 
least 1981, which has been a stormy course up until 
approximately 8 years ago when he started 
immunosuppression with Imuran.  Prior to that, he 
was intubated multiple times and you have his 
records of VA hospitalizations. . . Unfortunately 
he is still symptomatic, particularly during the 
warm days of summer, with difficulty swallowing.  
He has no shortness of breath, but at times has 
weakness in the extremities.  He is also plagued by 
chronic diarrhea from his treatment.  He has 
developed diabetes mellitus from the chronic 
Prednisone therapy and he does have heart disease.  
He has had cataracts, which have required surgery 
to remove, and has chronic fungal skin infections.  
The patient also has a psychotic depression.

There are also extensive treatment records for the Veteran's 
condition since 1985 and the Veteran's statements of his 
symptoms and how they affect his daily life.  The Informal 
Hearing Presentation states that the Veteran had treatment 
for his condition during his first period of service and but 
for the absence of those record his claim would be proven.  
The Board does not find this statement credible in light of 
the Veteran's reports to treating professionals both in 
service and after service that he was in good health up to 
March 1985.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 
(1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  See 
also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding 
that the credibility of lay evidence can be affected and even 
impeached by inconsistent statements, internal inconsistency 
of statements, inconsistency with other evidence of record, 
facial implausibility, bad character, interest, bias, self-
interest, malingering, desire for monetary gain, and witness 
demeanor).

There are also issues with the credibility of Dr. M.A.S.'s 
statements.  There is no explanation for the discrepancy 
between the dates in the two statements or any indication 
that the second letter is meant to supersede or correct the 
earlier letter.  And as the statements regarding the date of 
onset are mutually exclusive, the discrepancy of the dates 
tends to put the credibility of the two statements in 
question.  Additionally, there is no supporting rationale for 
why Dr. M.A.S. would consider the onset of the Veteran's 
condition to be four years before he sought treatment or was 
diagnosed with the condition.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 473 (1993) ("the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches.... As is true with any piece of evidence, 
the credibility and weight to be attached to these opinions 
[are] within the province of the [Board as] adjudicators. . 
."); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) 
(holding that the Board is entitled to discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence.).

Ultimately in weighing the evidence for and against service 
connection, the Board finds the balance of the evidence is 
against the Veteran's claim.  See Smith v. Derwinski, 1 Vet. 
App. 235, 237 (1991) (determining the credibility of evidence 
is a function for the Board); Hayes v. Brown, 5 Vet. App. 60, 
69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 
192-193 (1992) (VA decision makers have the responsibility to 
assess the credibility of evidence and determine the degree 
of weight to give the evidence).  The evidence that the 
Veteran began having symptoms in March 1985 and was in good 
health prior to that time is of higher probative value than 
the inconsistent onset dates reported by Dr. M.A.S. and the 
Veteran's claims that he was treated for myasthenia gravis 
during his first period of service which ended in 1979.

As to service connection on a presumptive basis, the 
Veteran's condition would have had to manifest to a 
compensable degree within on-year of his discharge from 
service, or July 1983.  Under 38 C.F.R.§ 4.124a neurological 
disorders may be rated from 10 percent to 100 percent in 
proportion to the impairment of motor, sensory, or mental 
function.  The following symptoms are to be given special 
consideration: psychotic manifestations, complete or partial 
loss of use of one or more extremities, speech disturbances 
of gait, tremors, visceral manifestations, etc., referring to 
the appropriate bodily system of the schedule. 

In this case when the Veteran was diagnosed with myasthenia 
gravis in March 1985, he presented with generalized weakness, 
dysphagia, and diplopia.  There is no evidence of these 
symptoms at an earlier time.  The medical and other evidence 
from prior to July 1983 includes a report of a tongue lesion 
in May 1980, treatment for periodontitis in January 1981, one 
report of chest pain in March 1982, and a report of a severe 
toothache in May 1983.  There is no competent evidence that 
these symptoms were due to myasthenia gravis.  Moreover, even 
if all these symptoms were considered to be part of his later 
diagnosed myasthenia gravis, they do not establish that the 
Veteran was exhibiting the disorder to a compensable degree 
by July 1983.  

Therefore as the balance of the evidence is against a finding 
that the Veteran was manifesting symptoms of myasthenia 
gravis during service or to a compensable degree within one 
year of service, the Veteran's claim of entitlement to 
service connection for myasthenia gravis must be denied.  And 
as the preponderance of the evidence is against his claim, 
the doctrine of reasonable doubt is not for application. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).  Accordingly, the appeal is 
denied.
 

III.	Service Connection for Diabetes Mellitus, 
Hypertensive Vascular Disease, and Cardiovascular 
Disease

The Veteran reports that he was diagnosed with diabetes 
mellitus, hypertension and a heart murmur in 1987.  His 
medical treatment records clearly include diagnoses for 
diabetes mellitus, accelerated hypertension, peripheral 
vascular disease, cardiomyopathy, coronary artery disease, 
and ischemic heart disease.  As the Veteran has currently 
diagnosed disabilities, he clearly meets the first 
requirement of Hickson, supra.

As mentioned above, although there is one report of chest 
pain in service in March 1982, the Veteran's STRs do not 
include any treatment or diagnoses of a cardiovascular 
condition.  On the contrary, testing in service was normal.  
So the STRs provide evidence against the claim for service 
connection for a cardiovascular condition.  See Struck v. 
Brown, 9 Vet. App. 145 (1996).

The STRs also do not include any treatment or diagnosis of 
diabetes mellitus.  The STRs do not include any reports of 
high blood sugar.  So the STRs also provide evidence against 
the claim for service connection for a diabetes mellitus.  
See Struck v. Brown, 9 Vet. App. 145 (1996).

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, and isolated 
systolic hypertension is defined as systolic blood pressure 
that is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.  To support a diagnosis of 
hypertension, the blood pressure readings must be taken two 
or more times on at least three different days.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, 
DC 7101(Note 1) (2009).  The Veteran had a normal blood 
pressure reading in August 1980 of 100/70.  He had two 
readings with high systolic blood pressure, 128/102 in May 
1981 and 130/90 in March 1982. But these readings while 
elevated are a single reading on two days so does not support 
a diagnosis of hypertension.  So the STRs provide evidence 
against the claim for service connection for hypertension.  
See Struck v. Brown, 9 Vet. App. 145 (1996).

The post-service treatment records include an August 1985 VA 
treatment record with a normal blood pressure reading of 
120/80.  The Veteran reported diagnoses of hypertension, 
diabetes mellitus, and a heart murmur in 1987.  However, the 
earliest medical record in the claims file including these 
diagnoses is a July 1989 hospitalization record from Broward 
Hospital.  A February 2000 cardiology consultation includes 
the first diagnosis of cardiomyopathy.
As there is a lapse between service and the diagnoses of 
these conditions of about 5 years, this lapse also provides 
evidence against the claims.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  And the Veteran has not reported any 
treatment or diagnoses for these conditions between service 
and 1987 in order to show continuity of symptomatology during 
the years between service and the relevant diagnoses to 
otherwise support his claims.  

The Veteran would also not be entitled to presumptive service 
connection unless these conditions manifested to a 
compensable degree within one year of service. 38 C.F.R. 
§ 3.307, 3.309(a).  The evidence suggests the conditions 
developed well outside the one-year window and were not at 
the compensable level by July 1983.  See 38 C.F.R. § 4.104, 
4.119, DCs 7020, 7101, 7913.

The Informal Hearing Presentation states that the Veteran had 
treatment for diabetes mellitus, hypertension, and a heart 
murmur during his first period of service and but for the 
absence of those records his claims would be proven.  As with 
his statements regarding myasthenia gravis treatment during 
his first period of service, the Board does not find these 
statements credible in light of the Veteran's reports to 
treating professionals both in service and after service that 
he did not have any of these conditions.  See Caluza v. 
Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 
F.3d. 604 (Fed. Cir. 1996).  See also Macarubbo v. Gober, 10 
Vet. App. 388 (1997). 

There is no evidence that the Veteran's conditions are 
related to service.  The opinion of Dr. M.A.S. in his March 
2005 and April 2005 is that these conditions are 
complications of his myasthenia gravis and its treatment with 
Prednisone and immunosuppressants.  The Board finds that Dr. 
M.A.S. is competent to make this connection as he has treated 
the Veteran for myasthenia gravis since 1985 and is aware of 
all his medical conditions.  Although the Board questioned 
Dr. M.A.S.'s credibility as to the date discrepancy for the 
onset of the Veteran's myasthenia gravis, the Board finds no 
defect in the doctor's credibility to report the Veteran's 
various medical conditions and their correlation to one 
another.  See Smith v. Derwinski, 1 Vet. App. 235, 237 
(1991); Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).  As the 
Board finds that service connection for myasthenia gravis is 
not warranted, then service connection would no be warranted 
for any condition secondary to this nonservice-connected 
disorder.

In weighing the evidence for and against the Veteran's claims 
for service connection, the lack of treatment or diagnosis 
for these conditions in service or for at least 5 years after 
service and Dr. M.A.S's statement that these conditions are 
secondary to the nonservice-connected myasthenia gravis weigh 
against the Veteran's claim.  The Veteran's claims that he 
had symptoms as far back as his first period of service, the 
report of chest pain in service, and the two isolated high 
blood pressure readings all weigh in favor of service 
connection.  However in balancing this evidence, the Board 
finds that the Veteran's reports of good health, the concrete 
diagnoses of these conditions many years after service, and 
Dr. M.A.S.'s medical opinion far outweigh the Veteran's 
statements and the isolated medical findings in the STRs.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
of entitlement to service connection for diabetes mellitus, 
hypertension, and cardiovascular disease.  And as the 
preponderance of the evidence is against his claims, the 
doctrine of reasonable doubt is not for application. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).  Accordingly, the appeals are 
denied.


ORDER

The claim for service connection for myasthenia gravis is 
reopened and denied on the merits.

The claim for service connection for diabetes mellitus is 
denied.

The claim for service connection for hypertension is denied.

The claim for service connection for cardiovascular disease 
is denied.




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


